                        Case 1:20-mj-07137-JCB Document 3 Filed 06/11/20 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                IRUWKH
                                                      District of Massachusetts
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                    1RVD\DPHQ ,\DOHNKXH
                                                                           &DVH1R
                            DQG                                                       PM-&%
                      (VRJLH 2VDZDUX


                            Defendant(s)


                                                  &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                2FWREHU WR 'HFHPEHU         LQWKHFRXQW\RI              1RUIRON           LQWKH
      (DVWHUQ           'LVWULFWRI         0DVVDFKXVHWWV      WKHGHIHQGDQW V YLRODWHG

             Code Section                                                    Offense Description
 86&                                   :LUH IUDXG




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
  6HH $WWDFKHG $IILGDYLW




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u

                                                                                      Michael Livingood
                                                                                              Complainant’s signature

                                                                                   0LFKDHO /LYLQJRRG )%, 6SHFLDO $JHQW
                                                                                               Printed name and title

6ZRUQWHOHSKRQLFDOO\LQDFFRUGDQFHZLWK)HG5&ULP3
                                          G 5&ULP
                                                   P 3 
                                                   P

          3:28 PM, Jun 11, 2020
'DWH
                                                                                                 Judge’s signature

&LW\DQGVWDWH                             %RVWRQ 0$
                                                     $                                        +RQ -HQQLIHU & %RDO
                                                                                               Printed name and title
